     Case 2:20-cv-06734-DMG-E Document 19 Filed 11/20/20 Page 1 of 2 Page ID #:476




1                                                                          JS-6
2
3
4
5                          UNITED STATES DISTRICT COURT
6                        CENTRAL DISTRICT OF CALIFORNIA
7
                                    )
8    HYON LEE,                      ) Case No. CV 20-6734-DMG (Ex)
                                    )
9                       Plaintiff,  )
                                    )
10               v.                 ) JUDGMENT
                                    )
11                                  )
      SUMMIT MANAGEMENT COMPANY; )
12    and U.S. BANK NA,             )
                                    )
13                      Defendants. )
                                    )
14                                  )
                                    )
15                                  )
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -1-
     Case 2:20-cv-06734-DMG-E Document 19 Filed 11/20/20 Page 2 of 2 Page ID #:477




1          This Court having granted Defendants Summit Management Company and U.S.
2    Bank NA’s Motion to Dismiss by Order dated November 20, 2020,
3          IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in
4    favor of Defendants and against Plaintiff Hyon Lee.
5
6    DATED: November 20, 2020
7                                                            DOLLY M. GEE
8                                                    UNITED STATES DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
